UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM10-Q ý Quarterly report pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934. For the quarterly period ended March 31, 2008. or o Transition report pursuant to Section13 or 15(d)of the Securities Exchange Act of For the transition period from to Commission File Number 0-22987 Urigen Pharmaceuticals, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 94-3156660 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 875 Mahler Road, Suite 235, Burlingame, CA 94010 (Address of Principal Executive Offices) (Zip Code) (650)259-0239 (Registrant’s Telephone Number Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes ý No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No ý The number of outstanding shares of the registrant’s Common Stock, $0.001 par value, was69,289,535 as of May 13,2008. URIGEN PHARMACEUTICALS, INC. (a development stage enterprise) INDEX PART I: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS (Unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to the Condensed Consolidated Financial Statements 6 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 Overview 17 Results of Operations 19 Liquidity and Capital Resources 20 ITEM 3 : QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 21 ITEM 4: CONTROLS AND PROCEDURES 21 PART II: OTHER INFORMATION Item 1 Legal Proceedings 22 ITEM 1A : RISK FACTORS 22 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 22 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 22 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 22 ITEM 5 OTHER INFORMATION 22 ITEM 6: EXHIBITS 22 SIGNATURES 23 2 URIGEN PHARMACEUTICALS, INC. (a development stage enterprise) CONDENSED
